


110 HR 3287 IH: Tumacacori Highlands Wilderness Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3287
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the Pajarita Wilderness and designate the
		  Tumacacori Highlands Wilderness in Coronado National Forest, Arizona, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tumacacori Highlands Wilderness Act of
			 2007.
		2.Expansion of
			 Pajarita Wilderness, Coronado National Forest, Arizona
			(a)ExpansionSection 101(a)(17) of the Arizona
			 Wilderness Act of 1984 (Public Law 98–406; 98 Stat. 1487; 16 U.S.C. 1132 note)
			 is amended by inserting after 1984, the following: and
			 which comprise approximately 13,300 acres, as generally depicted on a map
			 entitled Tumacacori Highlands Wilderness and Pajarita Wilderness
			 Addition, dated August 1, 2007,.
			(b)Map and legal
			 descriptionAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit a copy of the map referred to in the amendment made by
			 subsection (a) and a legal description of the National Forest System land
			 included in the Pajarita Wilderness by the amendment with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives. The map and legal description shall have the same
			 force and effect as if included in the Arizona Wilderness Act of 1984, except
			 that the Secretary may correct clerical and typographical errors in the map and
			 legal description. The map and legal description shall be on file and available
			 for public inspection in the appropriate offices of the Forest Service.
			3.Designation of
			 Tumacacori Highlands Wilderness, Coronado National Forest, Arizona
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain lands in the Coronado National
			 Forest, Arizona, which comprise approximately 70,000 acres, as generally
			 depicted on a map entitled Tumacacori Highlands Wilderness and Pajarita
			 Wilderness Addition and dated August 1, 2007, are hereby designated as
			 wilderness and, therefore, as a component of the National Wilderness
			 Preservation System, which shall be known as the Tumacacori Highlands
			 Wilderness.
			(b)Map and legal
			 descriptionAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit a copy of the map referred to in subsection (a) and a
			 legal description of the Tumacacori Highlands Wilderness with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives. The map and legal description shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct clerical and typographical errors in the map and legal description. The
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Forest Service.
			4.Administration of
			 wilderness areas
			(a)Covered
			 wilderness areasIn this section, the term covered
			 wilderness area means—
				(1)the National Forest System land included in
			 the Pajarita Wilderness by the amendment made by section 2(a); and
				(2)the Tumacacori
			 Highlands Wilderness designated by section 3(a).
				(b)AdministrationThe Secretary of Agriculture shall manage
			 the covered wilderness area in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.) and this section, except that, with respect to a covered
			 wilderness area, any reference in the Wilderness Act to the effective date of
			 the Wilderness Act shall be deemed to be a reference to the date of the
			 enactment of this Act.
			(c)Valid existing
			 rightsNothing in this section shall affect any valid existing
			 right.
			(d)Buffer
			 zonesAs provided in section
			 101(d) of the Arizona Wilderness Act of 1984 (Public Law 98–406; 98 Stat.
			 1488), Congress does not intend that designation of a covered wilderness area
			 lead to the creation of protective perimeters or buffer zones around the
			 covered wilderness area. The fact that nonwilderness activities or uses can be
			 seen or heard from areas within a covered wilderness area shall not, of itself,
			 preclude such activities or uses up to the boundary of the covered wilderness
			 area.
			(e)GrazingGrazing of livestock and maintenance of
			 existing facilities related to grazing in a covered wilderness area, where
			 established before the date of the enactment of this Act, shall be permitted to
			 continue in accordance with—
				(1)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the
			 guidelines set forth in House Report 96–617 to accompany H.R. 5487 of the 96th
			 Congress.
				(f)Hunting, fish
			 and wildlife
				(1)HuntingNothing in this section or the Wilderness
			 Act shall affect hunting, under applicable State and Federal laws and
			 regulations, within a covered wilderness area.
				(2)JurisdictionAs
			 provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)),
			 nothing in this section or the Wilderness Act shall be construed as affecting
			 the jurisdiction or responsibilities of the State of Arizona with respect to
			 fish and wildlife in the State.
				(3)Wildlife
			 managementIn furtherance of
			 the purposes and principles of the Wilderness Act, management activities to
			 maintain or restore fish and wildlife populations and habitats to support such
			 populations may be carried out within a covered wilderness area, where
			 consistent with relevant wilderness management plans, in accordance with
			 appropriate policies and guidelines.
				(g)Protection of
			 tribal rightsNothing in this section shall be construed to
			 diminish the existing rights of any Indian tribe. Nothing in this section shall
			 be construed to diminish tribal rights regarding access to Federal lands for
			 tribal activities, including spiritual, cultural, and traditional food
			 gathering activities.
			(h)Military
			 activitiesNothing in this
			 section shall preclude low level overflights of military aircraft, the
			 designation of new units of special airspace, or the use or establishment of
			 military flight training routes over a covered wilderness area.
			(i)Border
			 enforcement and drug interdictionBecause of the proximity of the covered
			 wilderness areas to the United States-Mexico international border, drug
			 interdiction and border enforcement operations are common management actions
			 throughout the area encompassing the covered wilderness areas. This Act
			 recognizes the need to continue such management actions so long as such
			 management actions are conducted in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.) and existing inter-agency agreements.
			(j)Maintenance of
			 existing communications facilitiesThe provisions of the Wilderness Act shall
			 not be construed to prevent—
				(1)the maintenance of
			 communications facilities, in existence on the date of the enactment of this
			 Act and located in a covered wilderness area; or
				(2)limited motorized
			 access to such facilities when nonmotorized access means are not reasonably
			 available or when time is of the essence, subject to such conditions as the
			 Secretary of Agriculture considers to be desirable.
				
